United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE TREASURY,
U.S. MINT, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1920
Issued: March 8, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 30, 2016 appellant, through counsel, filed a timely appeal from a
September 27, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The record provided the Board includes evidence received after OWCP issued its September 27, 2016 final
overpayment determination. The Board’s jurisdiction is limited to the evidence that was in the case record at the
time of OWCP’s final decision. Therefore, the Board is precluded from reviewing this additional evidence for the
first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $537.41 for the period March 1 through August 20, 2016; (2) whether OWCP
properly found appellant at fault in the creation of the overpayment; and (3) whether OWCP
properly determined that the overpayment would be recovered by withholding $537.41 from
appellant’s continuing compensation.
FACTUAL HISTORY
Appellant, a 66-year-old former supervisory material expediter/forklift operator, has an
accepted occupational disease claim (Form CA-2) alleging for herniated discs at L3-4 and L4-5,
psychogenic pain, and dysthymic disorder, which arose on or about April 1, 1992.4 OWCP paid
him wage-loss compensation beginning August 22, 1995 and placed him on the periodic
compensation rolls effective April 15, 2007. To date, appellant continues to receive wage-loss
compensation for temporary total disability.
On May 25, 2016 OWCP requested information from the Social Security Administration
(SSA) regarding whether an offset was required based upon appellant’s receipt of any agerelated SSA retirement benefits. It provided a Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form for SSA to complete and return to OWCP. On
August 1, 2016 SSA returned the completed form noting that, effective March 2016, appellant’s
monthly SSA rate with his FERS contribution was $511.90 and the corresponding monthly rate
without FERS was $418.70.
Based on the information SSA provided, OWCP calculated a 28-day FERS offset of
$86.98, which it applied to appellant’s August 21, 2016 periodic rolls payment. In an August 23,
2016 letter, it explained that his compensation was being reduced in order to avoid a FERS/SSA
dual benefit.
In a separate August 23, 2016 internal memorandum, OWCP calculated a FERS offset
for the period March 1 through August 20, 2016, which totaled $537.41.
On August 25, 2016 OWCP issued a preliminary overpayment determination of $537.41
for the period March 1 through August 20, 2016. It explained that the overpayment of
compensation was because appellant had received retirement benefits concurrently with FECA
benefits which constituted a prohibited dual benefit. Attached to the preliminary overpayment
determination was a worksheet explaining how the overpayment was calculated. OWCP also
advised that appellant was at fault in the creation of the overpayment. It provided him an
Overpayment Recovery Questionnaire (Form OWCP-20) and informed him of his appeal rights.

4

Effective August 22, 1995, appellant received a disability retirement through the Office of Personnel
management (OPM). When OWCP ultimately accepted his claim in June 2003, he subsequently elected to receive
FECA wage-loss compensation in lieu of OPM disability retirement benefits.

2

In an August 29, 2016 letter, counsel argued that appellant was covered under the Civil
Service Retirement System (CSRS), rather than FERS. He submitted a January 21, 2004 letter
from OPM that identified appellant as a “civil service” annuitant under CSRS.5
On August 29, 2016 appellant telephoned OWCP (CA-110 notes) and similarly noted
that he was not covered under FERS. He explained that his SSA payments, which began April 1,
2016, were from private industry employment, not federal service. Appellant also noted that he
had previously served in the military. He telephoned OWCP again on August 30, 2016 and
reiterated that he was not under FERS, and should be listed under the “‘old system.’”
In an August 31, 2016 letter to appellant, OWCP generally explained the CSRS and
CSRS-Offset retirement systems, in conjunction with age-related SSA benefits. It also indicated
that he began receiving SSA benefits on March 1, 2016 at age 64. OWCP further noted that
appellant turned 65 on April 4, 2016.
In an August 31, 2016 letter to OWCP, counsel indicated that he reviewed appellant’s
SSA earnings history, and in 1990, it appeared that SSA deductions were made even though
appellant remained covered under CSRS. He also expressed disagreement with the preliminary
determination of fault, noting: “How was [appellant] capable of determining whether [OWCP]
paid him correctly under these circumstances?”
In a September 27, 2016 decision, OWCP finalized the preliminary determination
regarding the fact and amount of the overpayment, as well as its finding that appellant was at
fault in the creation of the overpayment.6 It recovered the entire $537.41 overpayment from his
periodic rolls payment for the period September 18 through October 15, 2016.
LEGAL PRECEDENT
A FECA beneficiary may not receive wage-loss compensation concurrently with a
Federal retirement or survivor annuity.7 To avoid payment of a dual benefit, FECA wage-loss
compensation benefits shall be reduced by the amount of SSA benefits attributable to the
employee’s federal service.8 However, an offset is not required where the employee beneficiary
is covered under the CSRS and/or his SSA age-related benefits are attributable to private sector
employment.9

5

A similar letter from OPM dated February 8, 2007 also identified appellant as a civil service annuitant under
CSRS.
6
The final overpayment decision noted that the preliminary decision, which outlined how the overpayment
occurred, was incorporated by reference.
7

See 5 U.S.C. § 8116(a), (d); 20 C.F.R. § 10.421(a).

8

Id. at § 8116(d)(2); id. at § 10.421(d).

9
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Claims, Chapter
2.812.9c (May 2012); id. at Chapter 2.1000.4e(2) (January 1997).

3

ANALYSIS
The Board finds that this case is not in posture for decision. OWCP declared an
overpayment of compensation because appellant was purportedly covered under FERS, and his
age-related SSA retirement benefits were based in part on his federal service (FERS-based). In
finding that appellant received a prohibited dual benefit OWCP relied, in part, on information
provided by SSA. On August 1, 2016 SSA submitted a FERS/SSA dual benefit calculation
which included retirement rates effective March 2016. SSA represented that a portion of
appellant’s monthly age-related retirement benefits was based on his FERS contributions.
However, OPM represented that his federal employment was covered under CSRS, rather than
FERS. Thus, it is unclear from the record whether appellant was covered under FERS or
CSRS.10 Moreover, the record does not document his receipt of SSA age-related retirement
benefits for the period March 1 through August 20, 2016. The information received from SSA
only included rate information, effective March 2016. It does not otherwise document
appellant’s receipt of SSA age-related retirement benefits for the claimed overpayment period.
Therefore, the record does not support OWCP’s finding that appellant received a prohibited dual
benefit.11
Accordingly, the case shall be remanded for documentation of appellant’s retirement
system coverage, as well as proof of his receipt of SSA age-related retirement benefits.12
Following this and any necessary further development, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
received an overpayment of compensation in the amount of $537.41 for the period March 1
through August 20, 2016.13

10

The record does not include a Form SF-50 (Notification of Personnel Action) indicating whether appellant was
covered under CSRS, CSRS Offset, or FERS. In a June 23, 2003 claim for compensation (Form CA-7), appellant
indicated that he was covered under CSRS and had been receiving a monthly annuity since August 1995. On the
Form CA-7 (Section 10), the employing establishment indicated that it was unaware of his retirement system
coverage as it no longer had his file.
11

See J.J., Docket No. 14-0785 (issued September 3, 2014).

12

OWCP should obtain a complete payment history from SSA regarding the age-related benefits appellant
reportedly received beginning March 1, 2016.
13
As the fact and amount of the overpayment is not yet established, it is premature to address the issue of fault, as
well as the method of repayment.

4

ORDER
IT IS HEREBY ORDERED THAT the September 27, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: March 8, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

